DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed September 25, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-15 are pending.
4.	In the reply filed on July 5, 2022, applicant elected Group I, claims 1-12 without traverse. 
5.	Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1-12 are examined on the merits.
7.	The declaration of Bjarne Joernsgaard, filed September 25, 2022, has been received and considered.

Claim Rejections - 35 USC § 103
8.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz (US 4,401,454) in view of Goncalves (Food Chemistry (2012), vol. 131, pp. 231-238) and Cao (Food Chemistry (2012), vol. 134, pp. 1715-1718) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues: 
The Fritz document (U.S. Patent No. 4,401,454) does not, in any of the 128 examples, demonstrate any impact of ethylene-generating compounds on plants with betalain biosynthesis. (See, Rule 132 Declaration, ¶5). As explained in the Declaration, the tomato pigment is a carotenoid (Fritz Example 6) which 1s structurally and functionally different from betalain and synthesizes in a different pathway. (Declaration ¶6) The art of record does not support comparison of red tomato pigments with red beet pigments in the manner proposed in the Office Action. (Declaration ¶6)

Similarly, pumpkin pigment (Fritz Example 91) belongs to the group of carotenoids, not betalains, and the comparison between the two would not be proper. (Declaration ¶7).

While Example 101 of Fritz mentions sugar beets and increasing the yield, this is not in relation to the pigment concentration. (Declaration ¶8)

Fritz, therefore, does not give any indication or teaching or suggestion to the person of ordinary skill in the art, on how to increase the betalain content in red beets. (Declaration ¶9). Applicant submits that the Office Action unintentionally relies on hindsight to reach any contrary conclusion.

The Goncalves publication does teach extraction and purification of betalain | The qualification of the expert are explained in the Rule 132 Declaration at paragraphs 1-2. pigments from harvested beets but does not disclose the use of ethephon. (Declaration ¶10)

Finally, Cao demonstrates the impact of ethylene on the betacyanin content of Amaranthus mangostanus seedlings by germination during darkness and light, but the experiment does not mention vulgaxanthin and the further development of the pigment during growth. (Declaration ¶10) The ratio between betalain and vulgaxanthin in mature red beet roots is not taught or obvious from Cao. (Declaration ¶10)

A person of ordinary skill in the art would understand that:

(i) there is no generic or universal pigment response

(ii) a pigment molecule has a chromophore that is detectable in the visible light spectra by the human eye;

(iii) pigments are structurally different molecules produced in different	biochemical pathways;

(iv) betalain and carotene molecules are very different. Their pathways are unrelated. (Declaration ¶¶11-13)

Applicant submits that one cannot conclude that both types of molecules (i.e., betalain and carotene) would be increased by ethephon. A person of ordinary skill in the art would not reasonably expect an increase of the betalain content in red beets based on an increase in carotene in other plant species through ethephon. (Declaration ¶13). Applicant respectfully submits that the rationale in the Office Action is based on an incorrect hindsight extrapolation of the teachings of the prior art.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Fritz clearly teaches treating sugar beets with an ethylene-generating compound (see Example 101).  Thus, the first two steps of applicant’s claim 1 are clearly taught in Fritz.  It is agreed that Fritz does not teach isolating betalains.  However, Goncalves teaches that it is known and desirable to isolate betalains from sugar beets.  Thus, the artisan would clearly expect that the sugar beets taught in Fritz could be utilized to obtain betalain.  Therefore, claim 1 is clearly taught by the combination of the prior art.  The additional teachings in Fritz in regards to tomato pigments is not considered to teach away from the teaching in Example 101 of treating sugar beets with an ethylene-generating to increase the yield of sugar beets.
In regards to the ration of vulgaxanthin to betalain, the Declaration argues that Cao does not mention vulgaxanthin.  However, Goncalves teaches that the betalain pigments include red betacyanins and yellow betaxanthins (of which vulgaxanthin is one as defined by applicant on page 4 of the specification). The reference teaches that the betacyanin betanin in particular is useful as a natural food colorant.  Thus, Goncalves teaches that both of these pigments are present but that betanin is the preferred pigment.  Cao teaches that the treatment of 2-chloroethylphosphonic acid increases betacyanin (betanin) pigments.  Thus, the artisan would expect that the treatment taught by the combination of the reference would result in an increase of the ratio of betanin to vulgaxanthin and would be motivated to optimize the method including the amount of 2-chloroethylphosphonic acid used and the application schedule in order to maximize this ratio given that betanin was known to be the desirable product.  Therefore, this argument is not persuasive.

9.	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655